Citation Nr: 0610221	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10-percent 
disabling from April 29, 1994, to November 27, 1995; 30 
percent from November 28, 1995, to March 18, 2003; 50 percent 
from March 19, 2003, to February 22, 2004; and 100 percent as 
of February 23, 2004.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to September 1968 and from August 1990 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for service 
connection for PTSD and assigned an initial rating of 10 
percent effective from April 29, 1994, to November 27, 1995; 
30 percent from November 28, 1995, to March 18, 2003; and 50 
percent as of March 19, 2003.  He appealed for a higher 
initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).

In a more recent April 2004 decision, the RO increased the 
rating for the PTSD from 50 to 100 percent as of February 23, 
2004 (the date of a VA examination).  The veteran since has 
continued to appeal, seeking even higher initial ratings.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).

In the December 2004 Written Brief Presentation, the 
veteran's representative indicated the veteran also had filed 
a claim for service connection for alcoholism secondary to 
the PTSD.  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2005).

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim - including the degree of 
disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In a February 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD (since 
granted), but he was not provided notice of the type of 
evidence necessary to establish a rating or effective date 
for this disability.  Since the question as to the 
appropriate disability rating is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran about a disability rating and an effective date 
for the award of benefits, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.

In addition, the Board notes that the regulations pertaining 
to mental disorders, including the rating criteria for PTSD, 
were amended effective November 7, 1996.  When the governing 
law or regulations change during the pendency of an appeal, 
the most favorable version generally will be applied.  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered, but the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  
See, too, 38 C.F.R. § 3.114 and Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to November 7, 1996, only 
the old rating criteria for evaluating PTSD may be applied.  
As of November 7, 1996, the new rating criteria also may be 
applied, but only if they are more beneficial to the veteran.

The April 2004 statement of the case (SOC) and August 2004 
supplemental SOC (SSOC) that were sent to the veteran failed 
to include a discussion of the old rating criteria for PTSD.  
A summary of applicable laws and regulations with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination, must be included in the SOC or 
SSOC.  
38 C.F.R. § 19.29.  So a remand is required to correct this 
defect as well.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures as specified in 
Dingess/Hartman  v. Nicholson are 
satisfied.  See Dingess, 2006 WL 519755.  
VCAA notice consistent with Dingess must 
apply to all five elements of a service 
connection claim.  Those five elements 
include:  1) veteran status; 2) existence 
of a disability; 3) a connection between 
the veteran's service and the disability; 
4) degree of disability; and 5) effective 
date of the disability.

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  For the period prior to 
November 7, 1996, apply only the old 
rating criteria for PTSD.  But as of 
November 7, 1996, apply the more 
favorable of the old and new criteria for 
this condition.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC.  The SSOC must include a discussion 
of both the old and new rating criteria 
for PTSD.  Give them time to respond 
before returning the case to the Board 
for further appellate consideration.   
  
No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

